. ,-    "   .   -..,.,~_
 AO 24 SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                             UNITED STATES DISTRICT COUR
                                                    SOUTHERN DISTRICT OF CALIFORNIA                          SEP 1 9 2019
                           United States of America
                                             V.


                           Gonzalo Flores-Vazquez                             Case Number: 3:19-mj-23844

                                                                              Federal Defenders
                                                                              Defendant's Attorney


 REGISTRATION NO. 89168298
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint   _ _ __..;c..._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




       •        was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                      Nature of Offense                                                Count Number(s)
 8:1325                               ILLEGAL ENTRY (Misdemeanor)                                      1

       D The defendant has been found not guilty on count(s)
                                                                           -------------------
       •        Count(s)
                           ------------------
                                                                               dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be
  imprisoned for a term of:
                                  \   ~--"


                                 _ . El TIME SERVED                        D -~-------days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant1s economic circumstances.

                                                                            Thursday, September 19, 2019
                                                                            Date of Imposition of Sentence


  Receiv'ed - - - - - - - - -
            DUSM                                                             ONORABLE F. A. GOSSETT III
                                                                            UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                         3:19-mj-23844

                                                                                                                    .-.·- --·-·- -- . --·--·-·-·-· ~-1
